Per Curiam.
When Walter Edgar Reynolds made his will, he owned an undivided one-half interest in a 245-acre farm in Craig County, and when he died he owned the entire interest in that farm. Reynolds’s will provided:
“FIRST: I hereby give and devise all my right, title and interest (being a one-half undivided interest) in and to that certain farm or tract of land, situate in Craig County, Virginia, containing approximately 245 acres, * * * unto June Lugar, wife of the said Russell Lugar, in fee simple and absolutely.”
The trial court held that under Article FIRST, Reynolds devised the entire interest in the 245-acre farm to June Lugar. We affirm.
Since a will speaks as of a testator’s death, Va. Code Ann. § 64.1-62 (1968), the words of Article FIRST “all my right, title and interest” operated to devise the testator’s entire interest at his death. The succeeding parenthetical words “being a one-half undivided interest” merely identified the testator’s interest when he made the will.

Affirmed.